Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants amendment filed 7/14/2022 has been received and entered.  Claims 1, 5-11, 13, 15-25, 29-30, 43-76 have been cancelled, claims 12, 14, 26, 31, 33, 35-38 and 42 
have been amended.
Claims 2-4, 12, 14, 26-28, 31-42 are pending.

Election/Restriction
Applicant’s election without traverse of Group I and the specific species in the reply filed on 7/14/2022 is acknowledged.
Upon review of the amended claims and initial search and consideration, it does not appear to be a burden to examine all of Groups I-III together as the analysis method appear to overlap.  Removing intron/exon borders (Group II) requires consideration of exon/exon borders (Group III), and depending on the reference for comparison can encompass non-aligned sequences like the absence of introns from mRNA sequence (Group I).  Further, for the species, the analysis steps of the claims appear to depend in part on knowledge of the reference, potential therapeutic DNAs and for cfDNA not particularly tied to how or what vehicle was delivered for the presence of the nucleic acid.  For example, if TP53 is delivered as a therapy to a human subject, it may or would provide for the same human TP53 present in the subject’s cfDNA.
Upon reconsideration of the amended claims and in view of the art of record, the restriction requirement is withdrawn.
Claims 2, 3, 4, 12, 14, 26-28, 31-42 are pending.  Claims 2, 3, 4, 12, 14, 26-28, 31-42, drawn to a method of detecting a therapeutic nucleic acid by identification of non-aligned sequences, by removing intronic and intron/exon border sequences and by identifying exon/exon border sequences are currently under examination.

Priority
	This application filed 3/13/2019 claims benefit to US Provisional applications 62/656416 filed 4/12/2018 and 62/642520 filed 3/13/2018; and is related to PCT/US19/22113 filed 3/13/2019 by it claim of benefit to the same provisional applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 and 3/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 4, 12, 14, 26-28, 31-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Each of claims 2, 3 and 4 are directed to detecting the presence of a read representing a therapeutic nucleic acid.  The claims set forth that the source of the reads are cfDNA and are represented by a sequence that is not present in a reference (not aligned), or surveying for exon borders or intron/exon borders.  Dependent claims, now amended to depend on claim 3, provide for the type of reference data that is compared, type of vector and specific nucleic acids delivered and nucleic acid therapy used to deliver a nucleic acid, and for the indication of the patient status such as having cancer or a genetic disorder.  Claim 2, 3 and 4 are generally directed to identifying nucleic acid sequences in a test read data by comparing it to a reference and are directed to using a computer implemented method.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  Here the method is stored on a non-transitory medium or implemented in part using a computer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for target sequences of interest.   In view of the specification, this is accomplished by comparing test reads to a reference, and involve the step of aligning and comparing sequence to arrive at the identification of target sequences.  The analysis steps are considered instructional steps.  The specification provides for the possible use of alignment algorithms which requires computing similarity scores with the broad steps of receiving data to determine potentially the presence of a target sequence.  More broadly, this step can be accomplished by simply aligning a test a reference sequence and comparing the two for a sequence of interest as the potential target.  The judicial exception is a set of instructions for analysis of sequence data and fall into the category of a mental process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Although the claims recite “identifying” using a computer, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The recited together reasonably are interpreted as mere data gathering. Computing, constructing datasets and using statistical models was well understood, conventional, and routinely performed in the art at the time the application was filed. Furthermore, the limitation of ‘detecting’ does not change the steps to be performed. See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use.  The claims appear to fall into the category of mental processes, as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because there is in part there is no apparent complexity to or amount of data that is collected and analyzed as presently claimed.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the judicial exception is applied, and is only data analysis.  This judicial exception for the instruction of analysis requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a exon or intron) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea  cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 4, 12, 14, 26-28, 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Anas El-Aneed, Oellerich et al. and Lowes et al.
Gene therapy (GT) has been studies as a treatment for otherwise incurable diseases, with several GT products already on the market and many more entering clinical testing for selected indications. Clonal tracking techniques based on vector integration enable monitoring of the fate of engineered cells in the blood of patients receiving GT and allow assessment of the safety and efficacy of these procedures.  For example, El-Aneed teach that cancer gene therapy is the most studied application of gene therapy.  More generally in the review, it is taught that gene therapy includes the treatment of both genetically based and infectious diseases by introducing genetic materials which have therapeutic effects where a wild type gene (which is non-functional in the cell leading to disease development) is introduced into the somatic cell lacking this gene to restore the cell’s normal gene function.  Many gene therapy strategies, however, utilize genes to destroy specific cells. Such strategy is widely encountered in cancer gene therapy.  However, for monitoring the delivery, owing to the limited number of cells that can be tested and the impracticality of studying cells residing in peripheral organs without performing invasive biopsies, the direct analysis approach provides only a partial snapshot of the clonal repertoire and dynamics of genetically modified cells.  More generally, Oellerich et al. teach using circulating cell-free DNA to monitor personalized cancer therapy. Lowes et al. provide that cell-free DNA (cfDNA) as potential blood-based biomarkers capable of providing prognostic and predictive information in cancer, and suggest that they are incorporated into routine clinical practice.  Lowes et al. provides an overview of the analysis of cfDNA, and considerations in interpretation of the read data obtained.
Given the need to monitor gene therapy protocols, and the problems of in vivo testing for vector delivery and integration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute in vivo monitoring with that of using cfDNA as provided by Oellerich et al.  cfDNA represents a snapshot of the nucleic acids in the body, and one having ordinary skill in the art would have been motivated to substitute the use of cfDNA present in plasma over in vivo testing as an easier means to obtain the necessary information for gene therapy protocols.  There would have been a reasonable expectation of success given the guidance of Oellerich et al. for the various means to isolate, enrich and analyzing sequence reads obtained from cfDNA.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631